Citation Nr: 1543508	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980 and from January 2010 to August 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran presented testimony at a Board hearing in May 2015, and a transcript of the hearing is associated with his claims folder.  


FINDINGS OF FACT

1.  The Veteran's current sleep apnea was not manifest during his first period of service and is unrelated to such service.  

2.  The Veteran's sleep apnea clearly and unmistakably had its onset prior to his second period of active service and clearly and unmistakably was not aggravated by such service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in February 2012.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA examination in June 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The information and evidence of record contains sufficient competent medical evidence to decide the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record, and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 .

However, aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows: 

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.

Id.  at 1096.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

In an April 2001 service medical certificate, the Veteran reported that he had been treated for sleep apnea and that he had surgery to repair a deviated septum in October 2000.  

A May 2008 private medical record from Dr. Lucas shows that the Veteran had chronic sleep apnea.  He was having great difficulty finding a type of mask which would work for him, as he tended to toss and turn while he slept.  He had tried a mask which was unacceptable.  He was using nasal pillows which he had abandoned due to tangling up on the oxygen cord.  He was being referred to a sleep apnea center as they had an abundance of different types of masks and delivery systems to see if he could find one as he did have fairly severe sleep apnea, daytime somnolence, and would be developing cor pulmonale, elevated right heart pressure, and edema without adequate treatment.  It was noted that daytime somnolence was not a good idea in the Veteran's occupation as a fireman.  It was noted that he had undergone septoplasty which had previously been a part of his breathing problem at night. 

The Veteran's service personnel records indicate that the Veteran served in Afghanistan from January to December 2010.  

A January 2011 private medical record indicates that the Veteran had possible sleep apnea which would be pursued after surgery.  A February 2011 private sleep study report found the Veteran to have severe obstructive sleep apnea.  A March 2011 private medical record indicates that CPAP therapy and surgery were discussed.  The Veteran indicated that he had used CPAP in the past, but did not tolerate it very well.  He often found himself pulling the mask off in the middle of the night.  He did not like to use the CPAP mask at all.  He was recommended for uvulopalatopharyngoplasty and tonsillectomy.   

An April 2011 service treatment record shows that a sleep study had confirmed obstructive sleep apnea and the Veteran had a response to nasal CPAP.  Previously he did not tolerate CPAP but nasal CPAP was better.  Another April 2011 service treatment record shows that the Veteran was seen for sleep apnea.  The reason for the visit was sleepiness during the day and witnessed apnea led to a recent sleep study that indicated severe obstructive sleep apnea with an AHI of 55 and LSat of 88 percent.  He had a CPAP but was only able to use it for 3-4 hours per night.  Recently he had switched to nasal only and was still working out the kinks.  He had septoplasty 10+ years ago and denied nasal dyspnea.  On evaluation he was awake, alert, and oriented to time, place, and person.  The assessment was obstructive sleep apnea.  A range of surgical options was discussed, as well as the strong likelihood that they would not cure the Veteran's obstructive sleep apnea.  He was going to consider them while he worked out whether or not nasal CPAP was going to work for him.  

A January 2012 private medical record indicates that the Veteran was on CPAP for obstructive sleep apnea, with good effect.  An April 2012 private medical record notes that the Veteran had obstructive sleep apnea, and was more awake due to using a CPAP.  

An April 2015 letter from a roommate of the Veteran while they were deployed to Afghanistan indicates that during that time period, from 2300 to 0300, the Veteran was an extreme snorer, making it very difficult to sleep.  

An April 2015 letter from another roommate of the Veteran while he was deployed to Afghanistan indicates that for several months into their deployment, there was nothing noticeably different about the Veteran, and then he started snoring.  It started out intermittently at first, but got progressively worse as they got deeper into the deployment.  So much so that on a few occasions, the roommate had to wake the Veteran up as he was keeping the roommate up, and because it appeared that he had stopped breathing.  

During the Veteran's May 2015 hearing before the undersigned, he testified that Dr. Lucas had diagnosed him with severe sleep apnea before his nasal septum surgery, after a sleep apnea study.  He had had nasal septum surgery in 2000 after his wife had noticed him having sleep apnea symptoms, and that fixed the sleep apnea issue, making him symptom-free, so he no longer used the CPAP and everything was fine.  In 2010, the symptoms started to reoccur.  It was not until 2011 that he was re-diagnosed with sleep apnea.  

It is unclear whether the Veteran's sleep apnea was noted on examination on entrance to active duty in January 2010, as no such report is of record.  For the purposes of this decision, however, to afford the Veteran's claim every consideration, it will be assumed that it was not noted on any such service entrance examination at that time.  

Even still, based on the evidence, the Board finds that service connection is not warranted for the Veteran's obstructive sleep apnea.  It has not been argued, and no evidence shows, that it was manifest during his first period of service or is related to such service.  

Moreover, there is clear and unmistakable evidence that the Veteran's obstructive sleep apnea disorder existed prior to his service entrance in January 2010, and that it was not aggravated by such service.  The medical evidence from May 2008 shows that he had severe sleep apnea before entering service in January 2010.  Dr. Lucas reported in May 2008 that the Veteran had fairly severe sleep apnea, with daytime somnolence, and the evidence shows that the reason the Veteran was not wearing a CPAP device was because it was not comfortable.  The May 2008 record from Dr. Lucas shows that the Veteran's sleep apnea was not cured by his earlier septoplasty, but that instead, it was causing daytime somnolence.  This is the same degree of symptomatology which the rest of the evidence shows was present in service.  Even after service in June 2012, a VA examination showed the same degree of symptomatology as preservice.  The examiner at that time indicated that the Veteran would have daytime drowsiness and could not function if he did not use his CPAP.  In light of the above, the presumption of soundness on the Veteran's January 2010 entrance into service is rebutted.  

The above evidence also clearly and unmistakably shows, for the same reasons, that the Veteran's sleep apnea was not aggravated by service.  In deciding an aggravation claim, after having determined the presence of a preexisting disorder, the Board must determine whether there has been any measurable worsening of the disorder during his active military service and whether this worsening constitutes an increase in the disorder. Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disorder underwent no increase in severity during the active military service on the basis of all the evidence of record pertaining to the manifestations of the disorder prior to, during and subsequent to the active military service.  38 C.F.R. § 3.306(b).

The evidence clearly demonstrates that the Veteran had severe sleep apnea before entering his second period of active service in January 2010 and that he again had severe sleep apnea during his second period of active service.  An aggravation cannot be conceded under these circumstances, as the same degree of sleep apnea which existed prior to that service was shown during service.  The lay testimony has been carefully considered, but it does not permit a finding of aggravation, as the evidence as a whole shows no more than severe sleep apnea before and during service.  

Information given by the Veteran during the course of the claim which materially conflicts with that reported in Dr. Lucas' May 2008 medical record, including in his May 2015 statement not previously mentioned, to the effect that after his nasal surgery, he no longer had sleep apnea symptoms until the spring of 2010, is deemed less probative than that in the May 2008 report, as the latter was provided in medical rather than compensation contexts and the Veteran may have forgotten earlier facts over time.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).






ORDER

Service connection for sleep apnea is denied. 



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


